                 Case 2:18-cv-01656-JCC Document 74 Filed 05/29/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   KELLY SHAFFSTALL,                                        CASE NO. C18-1656-JCC
10                              Plaintiff,                    ORDER
11          v.

12   OLD DOMINION FREIGHT LINE, INC., a
     Virginia corporation,
13
                                Defendant.
14

15
            This matter comes before the Court on Dawn Shaffstall’s unopposed motion for
16
     substitution (Dkt. No. 69). On February 16, 2020, Plaintiff Kelly Shaffstall passed away. (Dkt.
17
     No. 69 at 1.) Under Federal Rule of Civil Procedure 25(a)(1), “If a party dies and the claim is not
18
     extinguished, the court may order substitution of the proper party.” Mr. Shaffstall’s employment
19
     law claim was not extinguished upon his death; it passed to the personal representative of his
20
     estate. See Wash. Rev. Code § 4.20.046(1). The personal representative of Mr. Shaffstall’s estate
21
     is Dawn Shaffstall, Mr. Shaffstall’s spouse. (See Dkt. Nos. 70-1 at 3, 70-2 at 3, 70-3 at 2.)
22
     Accordingly, Ms. Shaffstall is the proper party under Washington law. See Wash. Rev. Code
23
     § 4.20.046(1). The Court therefore GRANTS Ms. Shaffstall’s motion (Dkt. No. 69) and
24
     SUBSTITUTES Dawn Shaffstall in place of Kelly Shaffstall as Plaintiff in this action.
25
            //
26


     ORDER
     C18-1656-JCC
     PAGE - 1
              Case 2:18-cv-01656-JCC Document 74 Filed 05/29/20 Page 2 of 2




 1          DATED this 29th day of May 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1656-JCC
     PAGE - 2
